Citation Nr: 0023686	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  93-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
St. Petersburg, Florida (RO), which denied a claim filed by 
appellant, the custodian of the veteran's child, for service 
connection for the cause of the veteran's death.  An April 
1993 RO hearing was held.  The Board remanded the case to the 
RO in November 1995 and February 1998 for additional 
evidentiary development.  

With regard to another matter, it appears that in a July 1992 
written statement, appellant expressed disagreement with a 
July 1992 rating decision, which denied entitlement to VA 
burial allowance benefits.  However, since the RO has not 
issued her a Statement of the Case on that issue, said issue 
is not perfected and before the Board (See 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. §§ 19.26, 20.200, 20.302(b)) 
(1999).  Accordingly, that VA burial allowance benefits issue 
will be addressed in the REMAND section below.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).



FINDINGS OF FACT

1.  The veteran's death in May 1992 was listed on the 
certificate of death as caused by acute spontaneous 
intracranial hemorrhage due to, or as a consequence of, 
rupture of an aneurysm involving the anterior communicating 
artery.  

2.  At the time of death, service connection was not in 
effect for any disease or disability.  

3.  It has not been shown, by competent evidence, that an 
intracranial hemorrhage/rupture of an aneurysm involving the 
anterior communicating artery was present in service or 
proximate thereto.  An intracranial hemorrhage/rupture of an 
aneurysm involving the anterior communicating artery was 
initially medically reported decades after service.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
the issue of service connection for the cause of the 
veteran's death.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court) held 
that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out 
that "unlike civil actions, the Department of Veterans 
Affairs (previously the Veterans Administration) (VA) 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions as to said claims are either 
inherently incredible or beyond the competence of the person 
making the assertions, as will be explained.

In Meyer v. Brown, 9 Vet. App. 425, 432 (1996), the Court 
held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis.  Cf. Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995)."  In Meyer, at 9 Vet. App. 434, the 
Court stated "a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly [']proper['] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim."  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  

It should be added that with respect to said not well-
grounded claim, appellant and her representative have been 
informed by the RO at various stages of the proceedings that 
the claim was denied, in part, due to the lack of clinical 
evidence indicating that the veteran's death was related to 
service.  See e.g., December 1992 Statement of the Case and 
Supplemental Statements of the Case dated in July 1993 and 
March 2000.  Additionally, those Statements included 
provisions of law with respect to appellants' responsibility 
for filing a well-grounded claim; and statutory and 
regulatory provisions dealing with said appellate issue.  It 
is therefore apparent that they were knowledgeable regarding 
the necessity of competent evidence to support said claim.  
Thus, it is concluded that appellant and her representative 
had notice of the type of information needed to support said 
claim and complete the application.  

It should be explained that pursuant to the Board's November 
1995 and February 1998 remands, additional VA and private 
medical records were sought by the RO.  Such records included 
the veteran's terminal hospital records and an autopsy report 
from East Orange General Hospital located in East Orange, New 
Jersey.  However, repeated attempts by the RO to obtain such 
records proved futile, even though a June 1998 Report of 
Contact indicates that that hospital may have them in 
storage.  Since the death certificate is of record and 
provides a medical cause of the veteran's death, it is 
unclear whether the private terminal hospital records and 
autopsy report, if they could be obtained, would include any 
other relevant information.  In any event, however, it is the 
appellant's, not the VA's, responsibility to obtain and 
submit private medical records.  See, in particular, a pre-
duty to assist requirement as set forth in Robinette, at 8 
Vet. App. 77-80, and Epps, at 9 Vet. App. 344, that the VA 
inform a veteran/claimant as to the type of evidence that 
person should submit to well ground his/her claim.  
Furthermore, subsequent to said Board remands, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  It does not appear that 
appellant has informed the VA of the existence of any 
additional specific competent evidence that would render said 
claim well grounded (e.g., competent evidence indicating that 
the veteran's death was related to service).  

Appellant contends, in essence, that the veteran's 
hypertensive disease was related to service or manifested 
within the one-year, post-service presumptive period; and 
that the veteran's hypertensive disease caused or 
substantially or materially contributed to his death.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  

The certificate of death indicates that in May 1992, at age 
46, the veteran died at a private hospital from an acute 
spontaneous intracranial hemorrhage due to, or as a 
consequence of, rupture of an aneurysm involving the anterior 
communicating artery.  The death certificate, completed and 
signed by a medical examiner, is prima facie evidence of the 
cause of death.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, and a brain hemorrhage becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

An issue for resolution is whether the veteran's intracranial 
hemorrhage/rupture of an aneurysm involving the anterior 
communicating artery was initially manifested during service 
or proximate thereto or manifested to a compensable degree 
within the one-year presumptive period after service.  The 
service medical records and clinical reports proximate to 
service do not include any complaints, findings, or diagnoses 
pertaining to an intracranial hemorrhage/rupture of an 
aneurysm involving the anterior communicating artery.  
Although in November 1966, he complained of a headache and 
back pain and his temperature was 100 degrees, a clinical 
notation the following day reported that he was much 
improved.  Significantly, there is no competent evidence of 
record indicating that the single complaint of a headache in 
November 1966 was in any way related to an intracranial 
hemorrhage/rupture of an aneurysm involving the anterior 
communicating artery initially clinically documented decades 
after service.  Moreover, a July 1967 service separation 
examination report did not include any complaints, findings, 
or diagnoses pertaining to an intracranial hemorrhage/rupture 
of an aneurysm involving the anterior communicating artery; 
and in an attendant medical questionnaire, the veteran denied 
having any headaches or other pertinent symptoms. 

Post-service clinical records dated since the late 1970's 
reflect that the veteran had a long-standing history of 
alcohol and drug abuse, including heroin; and a systolic 
heart murmur was heard on March 1979 VA hospitalization.  In 
a May 1980 written statement, the veteran initially alleged 
that he had a history of hypertension, had been prescribed 
anti-hypertensive medication that year, and had been a heroin 
addict from 1969 to 1977.  An August 1985 clinical record 
reflects diagnoses of alcohol dependence and heroin abuse.  A 
single blood pressure reading of 160/100 was recorded.  Other 
VA clinical records dated in the late 1980's and early 1990's 
included diagnoses of alcohol dependency, intravenous drug 
abuse, hypertension, and angina.  A brain hemorrhage was 
initially reported in the certificate of death, which listed 
as the immediate cause of death an acute spontaneous 
intracranial hemorrhage due to, or as a consequence of, 
rupture of an aneurysm involving the anterior communicating 
artery.  There is no competent evidence of record as to the 
actual cause of the aneurysm.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...." 

It has not been shown, by competent evidence, that an 
intracranial hemorrhage/rupture of an aneurysm involving the 
anterior communicating artery was present in service or 
proximate thereto.  An intracranial hemorrhage/rupture of an 
aneurysm involving the anterior communicating artery was 
initially medically reported decades after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  There is no continuity of symptomatology to 
relate the veteran's fatal intracranial hemorrhage/rupture of 
an aneurysm involving the anterior communicating artery 
documented decades after service to his military service.  
38 C.F.R. § 3.303.  

Although during an April 1993 RO hearing, appellant testified 
that the veteran was treated shortly after service for 
hypertension and headaches, she is not competent to opine as 
to the cause of the veteran's death.  In short, a lay person 
lacks medical expertise to offer an opinion regarding medical 
relationships or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Additionally, the evidence does not 
otherwise show the onset of hypertension within 1 year 
following separation from service.

Thus, given the lack of competent evidence showing that the 
veteran's fatal intracranial hemorrhage/rupture of an 
aneurysm involving the anterior communicating artery was 
causally or etiologically related to service or was 
manifested to a compensable degree within the one-year, post-
service presumptive period, the claim for service connection 
for the cause of the veteran's death is not well grounded.  
Consequently, the claim is denied.  38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 
6 Vet. App. 136 (1994).  See also, Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).


ORDER

Since appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded, 
the claim is denied.  


REMAND

It is reiterated that although in a July 1992 written 
statement, appellant expressed disagreement with a July 1992 
RO determination which denied entitlement to VA burial 
allowance benefits, the RO has not issued her a Statement of 
the Case on that issue; and therefore, said issue is not 
perfected and before the Board.  However, pursuant to 
Manlincon, supra, the Board is herein remanding said issue to 
the RO for issuance of a Statement of the Case, although the 
Board does not currently have jurisdiction over that issue.

Accordingly, said issue is REMANDED for the following action:

The RO should issue a Statement of the 
Case on the claim for entitlement to VA 
burial allowance benefits.  In the event 
appellant wants to perfect an appeal on 
that issue, a timely Substantive Appeal 
would be required.

The appellant is free to submit additional argument or 
evidence on this matter while undergoing remand development.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

